        Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                      )
                                                    )
       Plaintiff,                                   )      Civil Action No.
                                                    )      18-1535 (CRC)
       v.                                           )
                                                    )
U.S. DEPARTMENT OF EDUCATION,                       )
                                                    )
       Defendant.                                   )

   PLAINTIFF’S COMBINED CROSS MOTION FOR SUMMARY JUDGMENT AND
      MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
     DEFENDANT’S SUMMARY JUDGMENT MOTION AND IN SUPPORT OF
          PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

                                    I.    INTRODUCTION

       The Department of Education asks this Court to keep secret nearly every substantive,

anonymized detail about the alleged sexual assaults, retaliation, and other gender-based

discrimination at local schools that were investigated by DOE pursuant to its statutory

obligations under Title IX. That is not what the law allows, and DOE’s approach leaves the

public completely in the dark about “what the government is up to” when it comes to these

important investigations. See e.g., Beck v. DOJ, 997 F.2d 1489, 1492 (D.C. Cir. 1993).

       Plaintiff acknowledges that there may be some limited details that can properly be

redacted, like specific dates that a student was on extended leave from school, which someone in

the community could reasonably be expected to be able to use to identify the student based on

first-hand observations. But DOE has failed to show how any of the remaining information it

has redacted could reasonably be expected actually to result in the identification of anyone

implicated by the records. Under applicable FOIA case law, therefore, Plaintiff requests that the

Court conduct an in camera inspection of the unredacted records, which consist of less than 60
        Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 2 of 10



total pages (not all of which are redacted), and order the release of the redacted material except

to the extent DOE proves that the material could actually be used to identify anyone.

       Finally, DOE has redacted some of the details also under Exemption 7(A). But DOE has

not shown with any specificity, or even categorically, how releasing these details could

reasonably be expected to interfere with any current or contemplated law enforcement

proceedings, or even what those alleged proceedings are. Even in the context of national

security, in which deference to the government is at its apex, “courts still carefully review the

government's submissions to determine if they meet Exemption 7(A)’s standards.” Dep’t of

Justice, Guide to the FOIA, Exemption 7(A), at 536.

       DOE has not met its burden, and summary judgment should be granted to Plaintiff

following an in camera inspection.

                                 II.    UNDISPUTED FACTS

       Defendant Department of Education is responsible for investigating allegations of Title

IX violations and taking appropriate actions in response. Plaintiff’s Statement of Undisputed

Facts (“PSUF”), ¶ 1.

       DOE has not produced to Plaintiff any records for the following schools: Guilford; Union

County; University of Nevada Las Vegas; Granite; and Laramie County. PSUF ¶ 8. Plaintiff

has no record of receiving them. Id. DOE provided no affidavit or other evidence indicating that

they were produced, but only that they were located and that Ms. Minami “notified OGC that

these records were ready for release to Plaintiff.” Dkt # 15-2 at ¶ 21. The production letters

referenced in DOE’s affidavits (see Dkt # 15-2 and its attached exhibits) are limited to the dates

that correspond with the productions in Plaintiff’s files, so all production letters are accounted

for, but the responsive records for those missing school districts are not found in those



                                              -2-
         Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 3 of 10



productions. Finally, Ms. Minami’s affidavit states that the response marked “final” to the

second FOIA request “was mistakenly identified as its final response,” Dkt. # 15-2 at ¶ 10, and

no other final response for that request is identified in any of the affidavits. Thus, it appears that

DOE gathered and prepared these records but never actually produced them.

       In four of the six letters that were produced, DOE either found insufficient evidence of a

violation or agreed to a settlement without a full investigation. PSUF ¶ 9.

       Defendant has redacted nearly all of the substantive details from the requested records it

produced. PSUF ¶¶ 10-20. This appears to include, based on the surrounding unredacted

context and DOE’s affidavits:

       1.      The descriptions of the acts alleged to have violated Title IX or otherwise relevant
               to that investigation.

       2.      Defendant’s analysis concluding that a district did not violate Title IX.

       3.      The conflicting evidence that Defendant weighed when deciding whether a
               violation was supported by the preponderance of the evidence.

       4.      The claimed “legitimate, non-retaliatory reasons” for a district’s challenged
               actions, which Defendant accepted.

       5.      The acts of alleged retaliation against a complaining student.

       6.      The legal provision a school district violated by failing to report an incident to a
               person or entity whose name was redacted.

       7.      The dates and school years that incidents occurred; the dates incidents were
               reported to school officials; the dates of various actions undertaken by school
               officials; the dates complaints were made to Defendant; and the dates of
               communications between Defendant and the complainant or the school district.

       8.      The job titles of school officials involved in the school’s response to the
               complaints at issue or in the school’s investigations.

       9.      The identity of other government agencies to whom the incidents had been
               reported.

       10.     The name of Defendant’s “hotline system” in which a relevant complaint was
               claimed to have been made.


                                                -3-
        Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 4 of 10



       11.    The general information about other complaints at a school that Defendant had
              requested from the school at issue.

Id.

       DOE has provided no affidavits addressing the exemption claims for Guilford or Union

County. See Dkt # 15-2, 15-3, 15-4, and 15-5.

                                III.   LEGAL STANDARDS

       A.     FOIA Generally

       FOIA requires federal executive agencies to produce their records upon request unless

one of the Act’s nine exemptions protects those records from disclosure. See 5 U.S.C. § 552(b).

These exemptions “balance the public’s interest in governmental transparency against ‘legitimate

governmental and private interests [that] could be harmed by release of certain types of

information.’” United Techs. Corp. v. DOD, 601 F.3d 557, 559 (D.C. Cir. 2010) (alteration in

original) (quoting Critical Mass Energy Project v. Nuclear Regulatory Comm’n, 975 F.2d 871,

872 (D.C. Cir. 1992) (en banc)). “But these limited exemptions do not obscure the basic policy

that disclosure, not secrecy, is the dominant objective of the Act.” Dep’t of Air Force v. Rose,

425 U.S. 352, 361 (1976). Accordingly, when a plaintiff challenges an agency’s withholding of

records, the agency must show that one of FOIA’s exemptions applies. ACLU v. DOD, 628 F.3d

612, 619 (D.C. Cir. 2011).

       The agency may satisfy its burden of showing that a FOIA exemption applies through an

affidavit or declaration that “describes the justifications for withholding the information with

specific detail, demonstrates that the information withheld logically falls within the claimed

exemption, and is not contradicted by contrary evidence in the record or by evidence of the

agency’s bad faith.” Id. In some circumstances, courts conduct an in camera inspection to test

the agency’s assertions. Rose, 425 U.S. at 379-81; Spirko v. USPS, 147 F.3d 992, 997 (D.C. Cir.



                                                -4-
          Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 5 of 10



1998) (“If the agency fails to provide a sufficiently detailed explanation to enable the district

court to make a de novo determination of the agency’s claims of exemption, the district court

then has several options, including inspecting the documents in camera.”); Quiñon v. FBI, 86

F.3d 1222, 1229 (D.C. Cir. 1996) (“[W]here an agency’s affidavits merely state in conclusory

terms that documents are exempt from disclosure, an in camera review is necessary.”). In

camera inspection is more often appropriate when the volume of records to be reviewed is not

substantial. E.g., Quiñon, 86 F.3d at 1229.

         B.     Exemption 7(A)

         As DOE acknowledges, Exemption 7(A) applies only when release of a law enforcement

record “could reasonably be expected to interfere with enforcement proceedings.” DOE MSJ,

Dkt # 15, at 7-8.     The agency must identify the specific pending or contemplated law

enforcement proceeding upon which it relies. Mapother v. DOJ, 3 F.3d 1533, 1542 (D.C. Cir.

1993);        DOJ   FOIA      Guide,     Exemption       7(A),     at    525,     available     at

https://www.justice.gov/sites/default/files/oip/legacy/2014/07/23/exemption-7A-2009.pdf       (last

accessed March 8, 2019).      The agency must also identify the “distinct harm” that could

reasonably be expected to result. Crooker v. ATF, 789 F.2d 64, 65-67 (D.C. Cir. 1986); DOJ

FOIA Guide, Exemption 7(A), at 526.           The exemption no longer applies once the law

enforcement proceeding is over. W. Journalism Ctr. v. Office of the Indep. Counsel, 926 F.

Supp. 189, 192 (D.D.C. 1996).

         C.     Exemptions 6 and 7(C)

         This suit does not involve the disclosure of names, addresses, or other directly

identifiable information. Rather, DOE contends that the redacted information could be used

indirectly by a person in the relevant community to identify the students at issue in the redacted

records. The Supreme Court has addressed this issue under Exemption 6. Rose, 425 U.S. at 380.

                                               -5-
          Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 6 of 10



        The Court recognized in Rose that the disclosure of such indirect information could

potentially be used to identify the subject of a record, but agreed with the Court of Appeals that

the appropriate mechanism for making that determination is an in camera inspection of the

records by the District Court. Id. at 379-81. In doing so, the Court rejected the government’s

blanket argument that it would be impossible to eliminate information that could result in

identifying the subjects of the records:

        This contention has no merit. First, the argument implies that Congress barred
        disclosure in any case in which the conclusion could not be guaranteed that
        disclosure would not trigger recollection of identity in any person whatever. But
        this ignores Congress’ limitation of the exemption to cases of “clearly
        unwarranted” invasions of personal privacy. Second, Congress vested the courts
        with the responsibility ultimately to determine “de novo” any dispute as to
        whether the exemption was properly invoked in order to constrain agencies from
        withholding nonexempt matters.

Id. The Court further explained that “[t]he legislative history is clear that Exemption 6 was

directed at threats to privacy interests more palpable than mere possibilities.” Id. at 380 n.19; see

also Nat'l Ass'n of Retired Fed. Employees v. Horner, 879 F.2d 873, 878 (D.C. Cir. 1989) (Rose

“turns upon the likelihood that the effect will ever come to pass. In that case, there was

substantial doubt that any invasion of privacy would occur, and it was that uncertainty that led

the court to rule as it did.”).

        While the analysis under Exemption 7(C) is not completely identical to Exemption 6 in

all respects, it is “substantially similar.” James Madison Project v. DOJ, 208 F. Supp. 3d 265,

284 (D.D.C. 2016); see also DOE MSJ, Dkt # 15, at 8-11 (analyzing Exemptions 6 and 7(C)

uniformly in this case). 1 Thus, the requirement that DOE establish that identification of any

individuals would occur from release of each specific redacted passage (without which no

1
  It is true that Exemption 7(C) can sometimes be applied categorically. DOJ v. Reporters Comm. for Freedom of
the Press, 489 U.S. 749, 777 (1989). This Court need not decide whether these kinds of letters are categorically
exempt because DOE has not made that claim and has not shown that the redacted information would allow anyone
to identify the people implicated in the letters, without which there is no privacy issue.


                                                     -6-
        Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 7 of 10



privacy concerns are implicated), and the appropriateness of an in camera inspection, should

apply to Exemption 7(C) in this case. See id.; Reporters Comm. For Freedom of Press, 489 U.S.

at 767 (applying Rose to Exemption 7(C) claim); cf. 5 U.S.C. § 552(a)(2) (“To the extent

required to prevent a clearly unwarranted invasion of personal privacy, an agency may delete

identifying details when it makes available or publishes an opinion, statement of policy,

interpretation, staff manual, instruction, or copies of records referred to in subparagraph (D).

However, in each case the justification for the deletion shall be explained fully in writing, and

the extent of such deletion shall be indicated on the portion of the record which is made available

or published, unless including that indication would harm an interest protected by the exemption

in subsection (b) under which the deletion is made.” (emphasis added)).

       Finally, the Supreme Court has recognized that the public’s right to monitor the

government’s compliance with the law is an important public interest to be weighed against any

privacy interests. Dep't of State v. Ray, 502 U.S. 164, 178 (1991) (“Thus, the Court of Appeals

properly recognized that the public interest in knowing whether the State Department has

adequately monitored Haiti's compliance with its promise not to prosecute returnees is

cognizable under FOIA.”).

                                      IV.     ARGUMENT

       A.      DOE Should Be Ordered to Produce the Missing Records

       As explained above, DOE has not produced records for several of the schools at issue:

Guilford; Union County; University of Nevada Las Vegas; Granite; and Laramie County. Thus,

the Court should order them produced in a manner consistent with the Court’s ruling on the

exemptions asserted over the other records.




                                               -7-
         Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 8 of 10



       B.      DOE Has Not Proven Its Exemption 7(A) Claims

       The FOIA request at issue in this case seeks only Title IX letters sent at the conclusion of

DOE’s investigations. Dkt # 1-1 and 1-2. Further, the Stargate/Adams County letter and the

Imagine Prep letter show that no enforcement proceedings are pending or reasonably

contemplated. PSUF Exhibit B at 7 (DOE “find[s] insufficient evidence to support the

Complainant’s allegations”); PSUF Exhibit A at 5 (DOE “entering into an agreement without

completing a full investigation” and discussing future enforcement only if the school “fails to

implement the Agreement”). And contrary to Mapother and the DOJ’s own FOIA Guide, DOE

has not identified any other specific proceedings on which it is relying. Thus, DOE has not met

its burden under Exemption 7(A).

       In addition, DOE has not even identified the “distinct harm” underlying its exemption

claim under Crooker, let alone established it. The only two affidavit paragraphs cited by DOE,

Sumner at paragraphs 6 and 8, are entirely generic and offer no specific way in which any

enforcement proceedings could be reasonably expected to be compromised by the release of the

redacted information. DOE MSJ, Dkt # 15 at 8; Dkt # 15-5 at ¶¶ 6, 8.

       C.      DOE Has Not Proven Its Exemption 6 or Exemption 7(C) Privacy Claims

       Plaintiff elects not to dispute the redaction of agency signatures in this case.

       DOE’s remaining privacy exemption claims are based on the assertion that if any of the

redacted details are disclosed, someone in the relevant community could somehow determine the

students involved. DOE has provided the Court with no evidence to support this claim, and

instead, in effect, makes a blanket assertion that no specific details about these investigations can

ever be released (and thus, that DOE’s handling of these investigations is not subject to public

scrutiny). Had Congress intended such a result, it would have created the kind of blanket

exemption for which DOE advocates before this Court.

                                                -8-
         Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 9 of 10



       Further, while Plaintiff does not have access to the redacted details of these letters, and

respectfully requests that the Court conduct an in camera inspection of the relatively small

number of pages at issue, it seems clear from the context surrounding the redactions that DOE

has applied its black marker far too enthusiastically. It is implausible that anyone, including

someone attending the schools in question, could figure out from the details of the alleged

misconduct, or the dates of various procedural activities, or the job titles of personnel involved,

or any of the other details discussed above, what students were involved in or the victims of the

alleged misconduct. Plaintiff agrees that there may be a sufficient risk of such disclosure from

certain very limited details, such as the apparent redaction of the dates that a student was on

leave from the school, but the vast majority of details should be released.

       Finally, while DOE has not proven any privacy interest because it has not established that

anyone could identify any students from what has been redacted, there is a significant public

interest in disclosure. The kinds of details listed above are necessary for the public to understand

the facts before DOE when it determined that there was insufficient evidence to find a violation

or elected to settle a claim without conducting a complete investigation. See Ray, 502 U.S. at

178. Justice issues around sexual misconduct are a tremendously important issue, especially at

the present time. The public has a right to make informed decisions about the veracity of DOE’s

investigations into that kind of misconduct. See, e.g., Prechtel v. FCC, 330 F. Supp. 3d 320, 332

(D.D.C. 2018) (“FOIA exists to illuminate not just whether an agency complied with its statutory

duties, but also how it chose to do so”).

                                  V.         CONCLUSION

       For these reasons, summary judgment should be granted for Plaintiff and denied to

Defendant.



                                               -9-
          Case 1:18-cv-01535-CRC Document 17 Filed 03/13/19 Page 10 of 10



                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Matthew V. Topic

                                                    ____________________________


                                                    Attorneys for Plaintiff

                                                    Matthew Topic
                                                    (E-Mail: foia@loevy.com)
                                                    LOEVY & LOEVY
                                                    311 N. Aberdeen, Third Floor
                                                    Chicago, Illinois 60607
                                                    Tel.: (312) 243-5900
                                                    Fax: (312) 243-5902
                                                    Bar No. IL0037




                              CERTIFICATE OF SERVICE

      I, Matthew V. Topic, an attorney, certify that on March 13, 2019, I caused the foregoing

PLAINTIFF’S COMBINED CROSS MOTION FOR SUMMARY JUDGMENT AND

MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO DEFENDANT’S

SUMMARY JUDGMENT MOTION AND IN SUPPORT OF PLAINTIFF’S CROSS-MOTION

FOR SUMMARY JUDGMENT to be served on all counsel of record via the Court's CM/ECF

system.

                                                    /s/ Matthew V. Topic




                                           - 10 -
